AMENDMENT AND PARTIAL ASSIGNMENT OF SPLIT-DOLLAR AGREEMENT This Amendment and Partial Assignment of Split-Dollar Agreement (hereinafter referred to as the “Amendment and Assignment Agreement”) is made and entered into as of the 24th day of August, 2009, by and among Interface, Inc., a Georgia corporation, with principal offices and place of business in the State of Georgia (hereinafter referred to as the “Corporation”), Mary Anne Anderson Lanier, as Trustee (hereinafter with her successor(s) in trust referred to as the “Anderson Trustee”), and not individually, of the Ray Christie Anderson Family Trust U/A dated May 29, 1998 (hereinafter referred to as the “Anderson Trust”), Ray
